Citation Nr: 1145819	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-29 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel









INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000 and from February 2001 to February 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed an April 2008 notice of disagreement (NOD) with the decision as to lumbar spine, bilateral shoulder, and varicocele and epididymitis.  The Veteran also indicated he was seeking entitlement to service connection for left inguinal hernia, a disability for which service connection had not been specifically denied in the May 2007 decision.  After the RO issued a September 2008 statement of the case (SOC) as to lumbar spine, bilateral shoulder, and varicocele and epididymitis, the Veteran filed a substantive appeal and limited the appeal to the claim of service connection for varicocele and epididymitis.  As the appeal of the denial of entitlement to service connection for lumbar spine and bilateral shoulder disabilities was not perfected, the claims are not before the Board.  38 C.F.R. § 20.202 (allowing for substantive appeal to specifically indicate which issues are being appealed if SOC addressed several issues).

In May 2009, the RO granted entitlement to service connection for left inguinal hernia.  In July 2009, the RO granted entitlement to service connection for left varicocele.  The claims are therefore not before the Board, but the claim of service connection for epididymitis remains on appeal.  Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).






FINDING OF FACT

The Veteran has not had epididymitis during the appeal period.


CONCLUSION OF LAW

The current disability element of the claim for entitlement to service connection for epididymitis has not been established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).





The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his service connection claims, including his claim for entitlement to service connection for left epididymitis as it was then characterized.  This included informing him of the current disability requirement discussed below.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the September 2006 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the September 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  


In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran underwent an April 2009 VA examination in connection with his claim for entitlement to service connection for left inguinal hernia.  For the reasons stated below, the Board finds that this examination report and the VA treatment notes reflect that the Veteran does not have epididymitis or persistent or recurrent symptoms of epididymitis.  Consequently, no further VA examination is required.  38 U.S.C.A. § 5103A(d); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (Under the VCAA, competent evidence of a current disability or persistent or recurrent symptoms thereof is required to warrant a VA examination).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).




Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A necessary element for establishing entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran filed a claim for entitlement to service connection in September 2006.  He characterized the disability as left epididymitis and varicocele.  Epididymitis is an "inflammation of the elongated mass of convoluted efferent tubes at the back of the testis."  Ivey v. Derwinski, 2 Vet. App. 320, 321 (1992) (citing Webster's Medical Desk Dictionary 216 (1986)).  






In this case, there is no question that the STRs contain many references to complaints, symptoms, treatment, and diagnoses relating to the left testicle, including intermittent left groin pain and diagnoses of orchialgia, epididymitis, left varicocele, and hernia.  There is also no question that, as noted by the Veteran's representative in his November 2011 brief, that the Veteran has had continuity of symptomatology, i.e., he has continuously had pain in his left groin since service, as indicated in the STRs and March through April 2008 VA treatment notes.

There are some situations in which lay testimony can provide a basis for the grant of service connection for a disability on a continuity of symptomatology basis, as when there is a relationship between a current disability and the continuity of symptomatology and the relationship is one as to which a lay person's observation is competent.  Savage, 10 Vet. App. at 497.  This is not such a case.  

The question of whether the disability underlying the Veteran's continuous left groin pain is the result of a hernia, varicocele, or epididymitis, i.e., inflammation of the elongated mass of convoluted efferent tubes at the back of the testis, is a question as to an internal medical process that is of the type that is beyond the competence of the Veteran as a lay person.  Compare, Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  




As the Veteran does not have specialized education or training to render a conclusion on the medical question of whether the source of the left groin pain is epididymitis or something else, the Veteran's statements are not competent evidence and cannot be considered evidence favorable to the claim. 

There is however competent evidence that indicates that the source of the Veteran's left groin pain is not epididymitis.  In April 2009, a VA staff surgeon conducted a VA examination in connection with the Veteran's claim for entitlement to service connection for left inguinal hernia.  The VA physician reviewed the Veteran's file and noted the in-service left groin pain and other symptoms.  The VA physician noted the March 2008 pelvic echogram showing a probable left inguinal hernia, and May 2008 Duplex Doppler showing that the testicles were symmetric with normal blood flow and that the epididymal heads were symmetric and normal in appearance,.  The assessment was left inguinal hernia with moderate sized left varicocele.  It was the VA examiner's conclusion that the Veteran had been diagnosed with varicocele and epididymitis of the left groin while in service, and that, although he could not detect a hernia on examination, the ultrasound finding of probable small left inguinal hernia could not be refuted, and was therefore diagnosed and considered related to the in-service hernia.

The Board finds that the normal April 2009 examination of the testicles, the examiner's citation of the May 2008 Doppler test showing symmetrical testicles with normal blood flow and normal and symmetrical epididymal heads, and his diagnosis of only left inguinal hernia, are probative evidence of a lack of current epididymitis, because the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence and his examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  






This conclusion is also supported by a March 2008 treatment note of the Veteran's primary care physician, in which he indicated that genitourinary examination showed normal testes.

Thus, the only competent opinions on the medical question of the source of the Veteran's left groin pain since he filed his September 2006 claim are medical professionals indicating that the sources of the pain are a left inguinal hernia and varicocele, and not epididymitis.  The preponderance of the evidence therefore indicates that the Veteran has not met the current disability requirement with regard to the disability for which he is claiming service connection on this appeal.  

As the Veteran has failed to carry his burden with regard to an essential element of his claim for entitlement to service connection for epididymitis, the claim must be denied.  38 U.S.C.A. § 5107(a) (West 2002) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).
 


ORDER

Entitlement to service connection for epididymitis is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


